[Cite as Speece v. Speece, 2018-Ohio-4081.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


 MARCIA SPEECE,                                    :     MEMORANDUM OPINION

                  Plaintiff-Appellee,              :
                                                         CASE NO. 2018-G-0170
         - vs -                                    :

 BRYAN SPEECE,                                     :

                  Defendant-Appellee,              :

 JANET L. SPEECE,                                  :

                  Defendant-Appellant.             :


 Civil Appeal from the Geauga County Court of Common Pleas.
 Case No. 2015 DC 00460.

 Judgment: Appeal dismissed.


 Joseph G. Stafford, Stafford Law Co., L.P.A., 55 Erieview Plaza, 5th Floor, Cleveland,
 OH 44114 (For Plaintiff-Appellee).

 John V. Heutsche, John V. Heutsche Co., L.P.A., Hoyt Block Building, Suite 220, 700
 West St. Clair Avenue, Cleveland, OH 44113-1274 (For Defendant-Appellee).

 John W. Shryock, John Shryock Co., L.P.A., 30601 Euclid Avenue, Wickliffe, OH 44092
 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}      Appellant, Janet L. Speece, appeals from the August 9, 2018 judgment of

the Geauga County Court of Common Pleas. For the following reasons, the appeal is

dismissed for lack of a final, appealable order.
        {¶2}     This case stems from the divorce proceedings pending between Bryan

Speece and Marcia Speece in case No. 15 DC 00460. On August 9, 2018, the Geauga

County Court of Common Pleas ordered that appellant is a party defendant in that case

and further vacated its order entered June 6, 2018,1 “staying discovery into the financial

records of Janet Speece and Peter Speece.” Marcia Speece was granted leave to amend

her complaint naming appellant as a defendant and seeking appropriate relief and

damages.

        {¶3}     Appellant noticed a timely appeal from the August 9, 2018 judgment. During

the pendency of the appeal, appellant requested a stay of the judgment from the trial

court, which was denied. On September 5, 2018, appellant filed a motion to stay in this

court, requesting a stay of execution of the “August 9, 2018 Judgment vacating the prior

stay of discovery of Appellant’s financial records during the pendency of the appeal.” On

September 11, 2018, appellant filed an ex parte motion to stay the trial court’s judgment,

arguing an emergency ex parte order was necessary “for the reason that Plaintiff-

Appellee’s counsel has re-issued subpoenas” to certain financial institutions. Marcia

Speece filed a brief in opposition to the ex parte motion to stay. Bryan Speece did not

file a response.

        {¶4}     According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment

of a trial court can be immediately reviewed by an appellate court only if it constitutes a




1. In the June 6, 2018 order, the trial court stated it would “consider appointment of a Special Master to
conduct an in camera interview of the financial records of Janet and Peter Speece.” The trial court ordered
that counsel for Marcia Speece and counsel for Bryan Speece “shall provide the names of persons qualified
and willing to serve as a Special Master.” Finally, the trial court ordered that “[u]ntil such time that the Court
determines whether a Special Master shall be appointed and the duties of the Special Master, all discovery
into the financial records of Janet and Peter Speece is stayed.”



                                                        2
“final order” in the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116, 2003-Ohio-

6241, ¶3. If a lower court’s order is not final, then an appellate court does not have

jurisdiction to review the matter, and the matter must be dismissed. Gen. Acc. Ins. Co. v.

Ins. Co. of N. Am., 44 Ohio St.3d 17, 20 (1989). “In the event the parties to an appeal do

not raise this jurisdictional issue, it may be raised sua sponte.” Alkenbrack v. Green Tree

Servicing, LLC, 11th Dist. Geauga No. 2009-G-2889, 2009-Ohio-6512, ¶10 (citations

omitted).

      {¶5}   A court’s order adding a party is generally not a final, appealable order,

pursuant to R.C. 2505.02. See Martin v. Martin, 11th Dist. Trumbull No. 2011-T-0034,

2012-Ohio-4889, ¶10-11, citing Postlewaite v. Gray, 5th Dist. Stark No. 2005CA00110,

2005-Ohio-5652, ¶19 and Gelum v. Governor, 11th Dist. Trumbull No. 3680, 1987 WL

12705, *2 (June 12, 1987). Likewise, it is well-established that “discovery orders are

‘interlocutory and, as such, are neither final nor appealable.’” Cobb v. Shipman, 11th

Dist. Trumbull No. 2011-T-0049, 2012-Ohio-1676, ¶33, quoting State ex rel. Steckman v.

Jackson, 70 Ohio St.3d 420 (1994), paragraph seven of the syllabus. A narrow exception

to this rule is that “an order compelling the production of privileged documents to an

opposing party does constitute a final appealable order.” Id. at ¶34.

      {¶6}   Here, the trial court’s judgment is not final as it pertains to the addition of

appellant as a party to the case. Regarding the order vacating the trial court’s June 6,

2018 order that stayed discovery of appellant’s financial records, appellant argues her

financial records are “confidential in nature” because she is not a party to this action.

Appellant, however, was added as a party defendant pursuant to the trial court’s August

9, 2018 judgment entry.     The trial court also did not compel the production of any




                                            3
documents to an opposing party and merely vacated its order staying discovery of the

financial records. Moreover, appellant has failed to demonstrate the financial records are

privileged documents. There are methods available to protect the confidential nature of

material produced in discovery. That is to be addressed at the trial court level.

       {¶7}   For the foregoing reasons, the trial court’s August 9, 2018 judgment is not

a final, appealable order.

       {¶8}   The appeal is hereby dismissed for lack of jurisdiction.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            4